Citation Nr: 0636304	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  00-18 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected paranoid schizophrenia prior to 
June 11, 2000.  

2.  Entitlement to an initial rating in excess of 70 percent 
for the service-connected paranoid schizophrenia beginning 
June 11, 2000.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1974.  

This case was remanded by the Board of Veterans Appeals (the 
Board) in December 2002 to the RO for additional development, 
to include addressing the inferred issue of entitlement to 
secondary service connection for polysubstance abuse.  

The Board notes, however, that the veteran withdrew the issue 
of service connection for polysubstance abuse secondary to 
service-connected paranoid schizophrenia in April 2004.  



FINDINGS OF FACT

1.  The service-connected paranoid schizophrenia is shown to 
have been productive of a disability picture that more nearly 
approximates that of severe social and industrial 
inadaptability as earlier as August 1, 1995.  

2.  The service-connected paranoid schizophrenia is not shown 
to have been productive of total social and industrial 
impairment at any time during the course of the appeal.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 
70 percent, but no more for the service-connected paranoid 
schizophrenia beginning on August 1, 1995, have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.130 including Diagnostic Code 9203 (1997); 38 C.F.R. 
§ 4.130 including Diagnostic Code 9203 (1999).  

2.  The criteria for the assignment of a rating in excess of 
70 percent for the service-connected paranoid schizophrenia 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.130 including Diagnostic Code 9203 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and assistance provisions of 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

However, the notice in this case was sent after initial 
adjudication of the claim for an increased evaluation.  The 
Court's decision did not contain a remedy under such facts, 
and there appears to be no effective remedy available given 
these circumstances.  

Nevertheless, in April 2004, the RO sent the veteran a 
letter, with a copy to his representative, in which he was 
informed of the requirements needed to establish entitlement 
to an increased evaluation.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get additional evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The April 2004 letter 
stated "[i]f there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  

The provisions of 38 C.F.R. § 3.159(b)(1) were provided to 
the veteran in the July 2003 Supplemental Statement of the 
Case.  It is clear from this letter that the RO was asking 
for any records related to the veteran's claim.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  

Additionally, the Board notes that the veteran was informed 
in a March 2006 letter on the regulations involving 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

The Board notes that there are multiple examination and 
treatment reports on file.  The Board concludes that there is 
sufficient medical evidence on file on which to make a 
decision in this case.  There is no indication in the record 
that additional relevant evidence relevant is available and 
not part of the claims file.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that VA has complied with general due 
process considerations.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  


Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  


Schedular Criteria

During the pendency of the veteran's appeal, a revised rating 
schedule for mental disabilities became effective on November 
7, 1996.  The Board notes that the veteran was advised of the 
old and new criteria for psychiatric disability in the July 
2000 Statement of the Case.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  

The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

Because the RO addressed the veteran's claim for increase 
under both the old criteria in the Schedule and the current 
regulations in the July 2000 Statement of the Case, there is 
no prejudice to the veteran for the Board to apply both the 
old and new criteria in our appellate adjudication of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under the prior version of 38 C.F.R. § 4.132, Diagnostic Code 
9203 (1996), a 30 percent disability evaluation contemplated 
situations where schizophrenia causes definite impairment of 
social and industrial adaptability.  

A 50 percent rating is assigned when there is considerable 
impairment of social and industrial adaptability; a 70 
percent evaluation is warranted when there is severe 
impairment of social and industrial adaptability.  

A 100 percent evaluation is assigned when there are active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  

The Court, in Hood v. Brown, 4 Vet. App. 301 (1993), stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate reasons and 
bases for its decision.  38 U.S.C.A. § 7104(d)(1).  

In VAOPGCPREC 9-93 (Nov. 9, 1993), the VA Office of General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  The 
Board is bound by this interpretation.  38 U.S.C.A. § 
7104(c).  

On and after November 7, 1996, the criteria for rating 
service-connected psychiatric disability reads as follows:

A 30 percent evaluation for psychiatric disability is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9203.  

A 50 percent evaluation for psychiatric disability is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (for example, retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation for psychiatric disability requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness." See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 51 to 60 reflects moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorder (DSM), 32 (4th ed.) 
(1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 (2003). See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score 
of 41 to 50 signifies serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  


Analysis

The veteran was service connected for paranoid schizophrenia 
by a rating decision in August 1999 when a 30 percent 
evaluation was assigned effective on June 20, 1995.  A 
September 2000 rating decision granted a temporary total 
rating for service-connected paranoid schizophrenia from June 
20, 1995 through July 31, 1995, with a 30 percent evaluation 
effective on August 1, 1995.  

A December 2000 rating decision assigned a 70 percent 
evaluation for the service-connected paranoid schizophrenia 
beginning on June 11, 2000.  A June 2002 rating decision 
assigned a total disability rating based on individual 
unemployability due to service connected disability (TDIU) 
effective on June 11, 2000.  

Based on the evidence of record, the Board concludes that, 
beginning August 1, 1995, the symptomatology of the veteran's 
service-connected paranoid schizophrenia is shown to have 
more nearly approximated the criteria for an initial rating 
of 70 percent under the old criteria because of such 
psychiatric symptoms as anxiety, depression, sleep 
impairment, anger, difficulty concentrating, intrusive 
thoughts, speech intermittently illogical or irrelevant, 
near-continuous depression affecting the veteran's ability to 
function appropriately and effectively, impaired impulse 
control, difficulty in adapting to stressful circumstances 
and the inability to establish and maintain effective 
relationships, especially on the job.  38 C.F.R. § 4.7 
(1996); 38 C.F.R. § 4.7 (2006).  

Although the veteran is service connected for paranoid 
schizophrenia only, and not for manifestations of paranoid 
personality disorder or substance abuse, the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  

In this case, the Board would note that there is no clear 
distinction between symptomatology due to service-connected 
paranoid schizophrenia and nonservice-connected paranoid 
personality disorder or substance abuse.  

After the veteran's release from a VA hospital in July 1995, 
he continued to show significant psychiatric symptomatology.  
According to a September 1995 medical report from T.S., 
Ph.D., the veteran, who was intermittently abusing cocaine 
and alcohol, exhibited irrational thinking, paranoid 
ideation, auditory hallucinations, depression and poor 
judgment.  

Dr. S diagnosed paranoid schizophrenia, substance abuse, and 
rule out schizoaffective disorder, and concluded that the 
veteran was not capable of competitive employment.  

According to an August 1996 statement from a VA health care 
provider who had followed the veteran for the previous year, 
the veteran was totally disabled from gainful employment 
because of a paranoid personality disorder with secondary 
substance abuse.  

A VA physician reported after an examination in September 
1996 that the veteran had considerable mental illness with 
symptoms consistent with recurrent major depression, 
dysthymia and paranoid personality disorder.  It was the 
examiner's opinion that the veteran could not hold a job for 
more than a few weeks or months.  

Although there is some medical evidence of temporary 
improvement in the veteran's psychiatric condition in 1997, 
with the veteran saying that he was feeling better beginning 
in May 1997, he continued to have significant psychiatric 
problems, including paranoia.  Although he tried to work part 
time beginning in December 1998, he was fired in June 1999 
because of difficulty working with others.  

The Board finds that a 100 percent evaluation is not for 
assignment prior to June 11, 2000 because the evidence of 
record does not show total social and industrial 
inadaptability after November 7, 1996.  

In other words, the medical evidence fails to show 
psychiatric symptoms such as gross impairment in  though 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, 
disorientation to time or place or significant memory loss.  

The Board also finds that an evaluation in excess of 70 
percent is not warranted for service-connected paranoid 
schizophrenia beginning on June 11, 2000.  When examined by 
VA in December 2000, the veteran's sensorium was intact.  He 
was oriented, and his concentration was only mildly impaired.  
His memory was only somewhat impaired.  

The GAF scores beginning in May 2003 were between 55 and 65, 
and the veteran said in May 2003 that he was enjoying life.  
GAF in February 2006 was 62, which reflects no worse than 
moderate symptoms, and the assessment included that the 
veteran felt that he was doing relatively well.  
Consequently, the medical evidence after June 11, 2000 does 
not show psychiatric symptomatology required for an 
evaluation in excess of 70 percent.  



ORDER

An initial rating of 70 percent, but not higher for the 
service-connected paranoid schizophrenia beginning on August 
1, 1995 is granted, subject to the regulations controlling 
the payment of VA monetary benefits.  

An increased rating in excess of 70 percent for the service-
connected paranoid schizophrenia beginning on June 11, 2000 
is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


